Case 2:19-cv-02809-SHL-dkv Document1 Filed 11/21/19 Pagei1of3 PagelD1

IN THE UNITED STATES DISTRICT COURT FOR THE = 8 ~ 2 iD
WESTERN DISTRICT OF TENNESSEE se S 2 1
WESTERN DIVISION doe BM CD

gs mT

" Si Loe ~

3 2 b& |

8 0

 

 

(Enter above the full name of the plaintiff
or plaintiffs in this action.)

   

thu (ated Di
LAY ns

(Enter above the full name of the defendant

vs.

 

or defendants in this action.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C., §1983

I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same facts

involved in this action or otherwise relating to your imprisonment? Yes () No

B.

If your answer to A is yes, describe each lawsuit in the space below. (If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper, using

the same outline.)

1. Parties to this previous law di]?
Plaintiffs: Hf

Defendants: AL 7 Al

 

 

2. Court (if federal court, name th gone if state court, name the county):

Al
3. Docket Number: ___ # Al Z “A

4. Name of judge to whom case was assigned: A 4A
5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still

pending?)
AA |

6. Approximate date of filing lawsuit: ALL

Approximate date of disposition: ae L A

-l- Revised 4/18/08

 

7.
-Case 2:19-cv-02809-SHL-dkv Document1 Filed 11/21/19 Page 2of3 PagelD2 e

 
 

II. Place of Present Confinement:
A. Is there a prisoner grievance procedute in the institution?

Yes QKNo ()

B. Did you present the facts relating to your complaint in the state prisoner grievance

procedure? Yes NoQ
C. If your answer is Yes: / 4G
1. What steps did you take? AM mi 717 hag t WR Yad afielfA ce.
; Lf - Z " C/ U - ~
Lani. Ft MLOT. ROBE EE 0 YU 4 WNEKAIOX SI CcT gp. G/T A 95: STVKL
2. What was the result?) _/yn Reapense | Was’ fald 4 YlatiUe Com foints

erent priajable anal Fic me. ty abaut ageest Zac mtelital ot adi
D. If your answer is No, explain why not:__As / R tan

 

II. Parties
(In item A below, place your name in the first blank and place your present address in the

second blank. Do on additional plaintiffs, if any.)
A. Name of Plaintiff _/ . |

is he lf
his lu, 88/34
(In item B below, place the full name of the defendant in the first blank, his official
position in the second blank, and his and his place of employment in the third blank.
Use Item C for the names, positions, and places of employment of an additional
defendants.)

  
  
 

  

  

 

C. Additional Defendants: Ll / 4

 

 

IV. Statement of Claim

State here as briefly as possible the facts of your-case. Describe how each defendant is
involved. Include also the names of other persons involved, dates, and places. Do not
give any legal arguments or cite any cases or statutes. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph. Use as much
space as you need. Attach extra sheet if necessary.

Po . gf , ‘. ~,
S30 teed pacha ree , fa Pid Ral ra Y) Arad Klas

vokufed Lt SCDC dizab B Fy 22in) £9 FOUN EDO Tr]
vekittedte Chet aide ftadital’ (et 2, 2019 ‘gird was shove

 

         

“208. Stee! yn 9277 Nk gral e aHiet aun the ALIS
KELLY Ki Soret Pia” vi oN A (Tak
‘ 5 C
( = i ~ / A yee
FT WES Ala That L Re B/yolar ive Rice z PP cy’ “ASC
, . G % : “ly e pf “
<0 MME ME os VWiid ga 1 ar LLP pix At) gn Of 17S ye 7 S7 f) tal f
bein fi atsilt med icak gy fay os 4-posshio Py ne fA 0
MASn ¢- AMEN, 4 J AS GONG 5 ae ar

   

Lack of medial athetia And BEIHANCE , GUGY mMeclreal
Keg ot | m Fold 70 mnmd yeild BEMf- m nds bers Whidden,

my aclent, yup | opoeldind fone FO sibmd An{ w/e,
Foc SMolclve Cote, me ther reel Fo pend | nwt be wb foung
‘Case 2:19-cv-02809-SHL-dkv Document1 Filed 11/21/19 Page3o0f3 PagelD 3

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

st ZI

 

 

  

4—
aks hose. faspapsihlk' pol FOR me Ain €

b C £4.01 att aks A BF 103S 572 hci 11h 3 by obeTf
Od Avi? f) y, ak. LL A eC, 4 WV) AZ etef-rrsak”

Xn Pa 21 3 7, 4 AZ ¢ J] pO I / Vik LY a v

 

 

 

 

 

VI. Jury Demand
I would like to have my case tried by a jury. Yes () No ((Y

I (We) hereby certify under penalty of perjury that the above complaint is true to the best of our
information, knowledge, and pele |

Signed this 19m day of a hie 20 (4

 

 

 

(Signature of Plaintiff/Plaintiffs)

-3- Revised 4/18/08
